Citation Nr: 1044633	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  07-35 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for cervical degenerative 
joint disease due to trauma.

2.  Entitlement to service connection for muscle tension 
headaches, also claimed as secondary to cervical degenerative 
joint disease (claimed as migraine headaches).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1967 to December 
1968 and May 1, 1992, to May 9, 1992, during the Vietnam Era and 
Persian Gulf War.  He also has verified service in the California 
Army National Guard from February 1976 to January 1980 and August 
1983 to August 2001, with possible, but as yet unidentified dates 
of active duty for training (ACDUTRA) or inactive duty for 
training (INACDUTRA) relevant to the claims. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant's head and neck injury upon which his service 
connection claims for cervical degenerative joint disease and 
muscle tension headaches is based was the result of a fall on May 
21, 1995.  Based on review of the record, the Board finds that 
further development is necessary.

Review of the evidence of record indicates that the appellant was 
a member of the California Army National Guard at the time of the 
fall.  However, for service connection to be granted for injuries 
occurring on this date, evidence must show that the appellant was 
in an eligible service status at the time - i.e. on either active 
duty for training or inactive duty for training.  Although the 
evidence of record includes an October 2001 Army National Guard 
Retirement Points History Statement, the appellant's periods of 
ACDUTRA and INACDUTRA are not listed.  The Retirement Points 
History Statement merely indicates the number of points for 
active duty (AD) and inactive duty training (IDT) the appellant 
received during his various dates of service, to include from the 
period of September 22, 1994, to September 21, 1995.  The actual 
dates of the Veteran's periods of ACDUTRA and INACDUTRA are not 
listed.  Further, the agency of original jurisdiction (AOJ) 
requested that the National Personnel Records Center (NPRC) 
"provide [the appellant's] ACDUTRA and INACDUTRA dates.  See May 
2007 to June 2007 Department of Veterans Affairs Request for 
Information (PIES Request).  In response, the NPRC indicated that 
the appellant's active duty dates were January 5, 1967 to 
December 18, 1968 and May 1, 1992, to May 9, 1992, and his 
National Guard service dates were February 1, 1976 to January 31, 
1980, and August 23, 1983 to August 22, 2001.  See id.  The NPRC 
noted to "see [the] attached separation documents and statement 
of retirement points showing active duty for training."  See id.  
As noted, the appellant's October 2001 Army National Guard 
Retirement Points History Statement did not list the actual dates 
of his periods of ACDUTRA and INACDUTRA.  As such, all efforts to 
obtain dates of the appellant's periods of ACTDUTRA and 
INACTDUTRA service must be undertaken.

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claim remaining on appeal 
and to afford full procedural due process, the case is REMANDED 
for the following action:

1.  The AMC/RO should obtain and associate 
with the claims file, through the 
appropriate channels including the NPRC, 
the appellant's complete service personnel 
records regarding his periods of service, 
including his periods of active duty for 
training and inactive duty training with 
the California Army National Guard.  

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his representative should also be informed 
of the negative results, and should be 
given an opportunity to obtain the 
records.  
2.  The AMC/RO should also contact the 
Office of the Adjutant General of the 
California Army National Guard to request 
all dates of his active duty for training 
and inactive National Guard periods of 
service.  The dates of National Guard 
service, to include all periods of active 
duty for training and inactive duty 
training, must be verified.  Attempts to 
obtain these records, including those 
which may ultimately prove unsuccessful, 
must be documented in the claims folder.

3.  If adequate response is not received 
from the above development efforts, the 
AMC/RO should contact the Chief of the 
National Guard Bureau at 1411 Jefferson 
Davis Highway Arlington, VA 22202-3231 to 
obtain evidence pertaining to the 
appellant's service status on the date of 
the accident in question, May 21, 1995.  
Notify the National Guard Bureau that the 
appellant's claim for benefits cannot be 
adjudicated until all periods of active 
duty for training and inactive duty for 
training are verified for the appellant. 

4.  Upon completion of the above-requested 
development, the RO should readjudicate 
the appellant's service connection claims, 
taking into account any newly obtained 
evidence.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be provided with a Supplemental Statement 
of the Case and given the opportunity to 
respond thereto. 

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The 
appellant need take no action until so informed.  The purpose of 
this REMAND is to ensure compliance with due process 
considerations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


